Citation Nr: 0007266	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  97-30 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from August 1941 to October 
1945.  He received the Purple Heart medal.

This matter comes before the Board of Veterans' Appeals on 
appeal of a July 1997 rating decision of the Pittsburgh, 
Pennsylvania Department of Veterans Affairs (VA) Regional 
Office (RO).  The rating decision denied the veteran's claim 
of entitlement to service connection for an injury to his 
right knee.  The veteran submitted a notice of disagreement 
with that rating decision subsequently in July 1997.  In 
August 1997, the RO provided him with a statement of the 
case.  The veteran filed his substantive appeal subsequently 
in August 1997.

Initially, the veteran had also appealed the RO's 
determination of two other claims in the July 1997 rating 
decision.  Those were a claim of entitlement to service 
connection for residuals of a shell fragment wound to the 
right arm and a claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD), for which service 
connection was granted but with a noncompensable evaluation.  
Both claims were redetermined by the RO in a March 1999 
rating decision, which granted service connection for the 
residuals of the shell fragment wound to the right arm, 
evaluated as 20 percent disabling, and increased the original 
evaluation of the veteran's PTSD to 10 percent.  
Subsequently, in a rating decision issued in October 1999, 
the RO increased the original evaluation of the veteran's 
PTSD to 30 percent.  In July 1999, the veteran withdrew his 
appeals as to those claims.


FINDINGS OF FACT

The evidence of record does not make a plausible showing that 
the veteran's current right knee condition is related to his 
active service.


CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for the residuals of a right knee injury has not been 
presented.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

With the exception of sick call reports for April 1942-June 
1942, none of the veteran's service medical records were 
present in the claims file.  The RO was informed by the 
National Personnel Records Center in St. Louis, Missouri 
(NPRC) in January 1997 that the records were unavailable and 
presumed destroyed by the 1973 fire there.  The sick call 
reports showed that the veteran was hospitalized for 27 days 
during the period that they cover, but they did not specify 
the reason.

The veteran filed his claim in September 1996.  In statements 
he gave in connection with this claim, the veteran indicated 
that he injured his right knee during service.  In his 
September 1996 Application for Compensation or Pension, the 
veteran wrote that he had injured his right knee in 1941 and 
was treated for this injury between 1941 and 1945 at an Army 
hospital in Fort Jackson, South Carolina.  The report of a VA 
examination performed upon the veteran in December 1996 
stated that the veteran gave a history of having injured his 
right knee joint during a sports competition in basic 
training and having underwent a closed reduction for the 
injury in 1941.  The examination report also stated that the 
veteran gave a history of having received shrapnel injury to 
his right shoulder in Germany in 1945.  (The Board notes that 
later in the examination report, the examiner appeared to 
confuse the injuries and wrote that the right shoulder injury 
occurred in basic training and that the right knee injury was 
caused by shrapnel.  This is an obvious error.  It is 
inconsistent with all other evidence and statements of 
record, including the veteran's statements.)  The report of a 
VA examination that the veteran underwent in May 1998 
documented that the veteran gave a history of having fallen 
on and injured his right knee at the time he sustained the 
shell fragment wound to his right arm in Germany and of 
having been treated in a hospital for approximately a week 
for both injuries.  The report indicated that the veteran had 
said that his right knee had become dislocated and that 
treatment consisted of putting it back to its normal 
position.  The discharge summary for the veteran included in 
the claims file established that he sustained that wound in 
action on March 12, 1945 in Germany.  The report of another 
VA examination afforded to the veteran in April 1999 for 
evaluation of his service-connected PTSD reflected that the 
veteran asserted that in receiving the shell fragment wound 
to the right shoulder, he was thrown up into the air and 
landed on his right knee.  In the Form 646 that was submitted 
in October 1999, the representative of the veteran repeated 
this account and implied that the veteran had been treated in 
the hospital not only for the right arm injury but also for 
the re-injured right knee.

The veteran was afforded two VA examinations in connection 
with this claim of entitlement to service connection for a 
right knee injury.  The first examination, which was 
conducted in December 1996, resulted in a diagnosis of post-
traumatic arthritis of the right knee.  X-rays of both knees 
taken in connection with this examination showed that the 
veteran had osteoarthritis in both knees and that it was of 
greater severity in the right.  On the second VA examination, 
which was conducted in May 1998, the veteran was diagnosed 
with moderate to severe degenerative joint disease in both 
knees, with narrowing of the medial compartments of both 
joint spaces with the possibility of internal derangement of 
the knees.  It was found that there was calcification of both 
menisci and the articular cartilage of both knees consistent 
with chondrocalcinosis and that the veteran also had 
generalized osteoporosis.  

The veteran submitted no private medical records to the RO.  
On his September 1996 Application for Compensation or 
Pension, the veteran indicated that he had received no 
private medical treatment for residuals of his right knee 
injury since service. Subsequently, on the Form 646 submitted 
in October 1999, the veteran's representative indicated the 
veteran had received a "total knee replacement," although 
whether this involved both knees or only the right was not 
specified.

II.  Analysis

In general, service connection can be awarded for disability 
resulting from personal injury or disease incurred or 
aggravated during active service or an applicable presumptive 
post-service period.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1117, 1131, 1133 (West 1991); 38 C.F.R. §§ 3.303(a), 3.306, 
3.307, 3.308, 3.309 (1999).  With chronic disease shown as 
such in service (or within the applicable post-service 
presumptive period under 38 C.F.R. § 3.307), subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  If a disability is not shown to be chronic during 
service or an applicable post-service presumptive period, 
service connection may nevertheless be granted where a 
disorder has been observed in service or an applicable post-
service presumptive period and the symptomatology associated 
with that disorder is manifested with continuity post-
service.  Id.  Regulations also provide that service 
connection may be granted for a disease diagnosed after 
discharge from service where all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

However, a person who submits a claim for benefits under a 
law administered by the Secretary shall have the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  The Secretary shall assist 
a claimant in developing facts pertaining to a well-grounded 
claim.  Id.  The issue before the Board on this appeal is 
whether the veteran has established such a claim.  

A well-grounded claim need not be established conclusively 
for the claimant's initial burden of producing evidence to be 
met.  It is sufficient if the evidence of record establishes 
a plausible claim, one which is either meritorious on its own 
or capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  In particular, the evidence of record must 
show: a current disability; the incurrence (or, in the case 
of preexisting conditions, the aggravation) of an injury or 
disease during service; and a nexus between the in-service 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Evidence of record will be accepted as credible for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the evidentiary source.  King v. Brown, 5 Vet. App. 19 
(1993).  However, incompetent evidence will not be considered 
in an assessment of whether a claim is well grounded.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  When the issue is 
medical in nature, such as medical etiology or diagnosis, 
expert medical evidence is required.  Caluza, 7 Vet. App. at 
506; Voerth v. West, 13 Vet. App. 117 (1999).

Turning to the veteran's claim of entitlement to service 
connection for right knee injury, the Board finds that the 
claim is not well-grounded.  Sufficient competent evidence of 
current disability, the first element of a well-grounded 
claim, is of course supplied by the medical diagnoses 
documented in the record.  

As to the second element of a well-grounded claim, incurrence 
(or aggravation) of disease or injury during service, there 
is no evidence of record to show that the veteran injured his 
right knee during service.  However, it is provided by 
statute that

[i]n the case of any veteran who engaged 
in combat with the enemy in active 
service with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of such service connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such 
service, satisfactory lay or other 
evidence of service incurrence or 
aggravation of such injury or disease, if 
consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no 
official record of such incurrence or 
aggravation in such service and, to that 
end, shall resolve every reasonable doubt 
in favor of the veteran.  Service 
connection of such injury or disease may 
be rebutted by clear and convincing 
evidence to the contrary.

38 U.S.C.A. § 1154(b) (West 1991) (emphasis added); see also 
38 C.F.R. § 3.304(d) (1999).  The veteran and his 
representative contend that the veteran injured (or re-
injured) his right knee in 1945 while under enemy fire in 
Germany.  The record documented that initially, the sum of 
the veteran's account was that he injured his right knee 
during basic training and received treatment for that injury 
between 1941 and 1945 in the United States.  These were the 
statements that the veteran made in his September 1996 
Application for Compensation or Pension.  Later, the veteran 
averred that he re-injured the knee by falling on it, that 
this injury occurred simultaneously with his injuring his 
right shoulder while under enemy fire in Germany.  The first 
documentation of this account is contained in the report of 
the veteran's May 1998 VA examination.   Because of the 
inconsistencies between the veteran's accounts, the Board is 
of the opinion that his statements do not represent the 
"satisfactory" lay evidence that would lead to the 
conclusion that the injury in question was incurred during 
combat.  "Satisfactory evidence" for the purpose of 
38 U.S.C.A. § 1154(b) is evidence that is credible and is 
therefore sufficient to produce a belief that the matter 
asserted is true.  See Collette v. Brown, 82 F.3d 389, 393 
(Fed. Cir. 1996).  Therefore, the veteran's claim of 
entitlement to a statutory presumption that that he incurred 
a right knee injury during service cannot be established on 
the basis of the veteran's statements. 

In addition, even if the statutory presumption had been 
accorded to the veteran, his claim would fail unless the 
record contained competent evidence of a causal relation 
between his current right knee disability and the injury 
incurred during service.  See Kessel v. West, 13 Vet. App. 9, 
14-17 (1999);  Wade v. West, 11 Vet. App. 302, 304-05 (1998); 
Caluza v. Brown, 7 Vet. App. at 507-08.  Such nexus evidence 
is the third necessary element of a well-grounded claim.  
Because the existence of a nexus between a past and present 
physical condition is a medical proposition, only medical 
evidence would be competent to establish its possible truth.  
Voerth v. West, 13 Vet. App. 117.  Here the record is devoid 
of such evidence.  Therefore, the Board finds that a well-
grounded claim has not been presented.  Accordingly, the 
veteran's appeal must be denied.


ORDER

As a well-grounded claim of entitlement has not been 
presented, service connection for the residuals of a right 
knee injury is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

